AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastern District of Wisconsin

In the Matter of the Search of:

Cellular telephone assigned call number 414.243.6906, (the
"Target Cell Phone #1") further described in Attachment A

Case No. 2O Ad 7- 7 7

Nee ee Ne” ee” ee” eee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attomey for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
lm evidence of a crime;
CL) contraband, fruits of crime, or other items illegally possessed;
im property designed for use, intended for use, or used in committing a crime;
CI a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1) and 846.

The application is based on these facts: See attached affidavit.

 

[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
(Ne Be
— Applicant's signature

Clinton Blauser, USMS
Printed Name and Title

Sworn to before me and signed in my presence: Wllo?,
Date: zp wh 7) /
j

Judge’s signature

City and State: Milwaukee, Wisconsin Honorable William E. Duffin , U.S. Magistrate Judge
Printed Name and Title

 

 

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 1of13 Document 1
 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

1, Clinton Blauser, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A), for information
about the location of the cellular telephone assigned call number 414.243.6906 (Target
Cell Phone #1), known to be used by Rico SMITH, whose service provider is T-Mobile, a
wireless telephone service provider headquartered in New Jersey. Target Cell Phone #1
is described herein and in Attachment A, and the location information to be seized is
described herein and in Attachment B.

2. Iam employed as a Deputy with the United States Marshals Service (USMS)
and have held that position for over 9 years. Prior to being employed with the United
States Marshals Service, I spent three years working for the Allen County Sheriff's
Department in Allen County, Indiana, as a Police Officer and a Confinement Officer. As
part of my duties in my current position, I conduct investigations to locate federal and
state fugitives.

3. This affidavit is based upon my personal knowledge, and upon information
reported to me by other federal, state, and local law enforcement officers during the
course of their official duties, all of whom I believe to be truthful and reliable.

Throughout this affidavit, reference will be made to case agents. Case agents are those

federal, state, and local law enforcement officers who have directly participated in this

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 2 of 13 Document 1
 

 

investigation, and with whom your affiant has had regular contact regarding this
investigation.

4. This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about this
matter.

5. Based on the facts set forth in this affidavit, there is probable cause to
believe that violations of Title 21, United States Code, Sections 841(a)(1) (distribution and
possession with the intent to distribute controlled substances) and 846 (conspiracy to
distribute and possess with the intent to distribute controlled substances) have been
committed, are being committed, and will be committed by Rico SMITH. There is also
probable cause to believe that the location information described in Attachment B will
constitute evidence of these criminal offenses and will lead to the identification of other

individuals who are engaged in the commission of these offenses.
PROBABLE CAUSE
6. In February of 2019, case agents initiated an investigation into a group of
known and unknown drug traffickers operating in the Milwaukee area, known as the
Buffum Meinecke Boys (“BMB”), including Ramone LOCKE aka “Mone”, Amir LOCKE
aka “Big Mir”, Joey VAZQUEZ aka “Joey”, Louis BATES aka “Little Louis”, Michael
SMITH aka “M&M”, Garrell HUGHES aka “Rello”, Jesus PUENTES aka “JP”, Coury

AGEE aka “Lil C’, Lamar JOHNSON aka “Fresh”, Luis Lorenzo aka “Pito”, and others.

As part of the investigation, case agents have interviewed several confidential sources,

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 3 of 13 Document 1
 

conducted physical and electronic surveillance, utilized pen registers, reviewed historical
phone toll records, subpoenaed and reviewed records, and conducted controlled
purchases of cocaine, crack cocaine, and heroin. As a result of the intelligence provided
by the confidential sources and the controlled purchases, along with information
obtained from other law enforcement techniques, case agents have identified various
members of the BMB and identified several sources of supply.

7. In December of 2019, a particular confidential source hereinafter designated
as CS #3 stated to law enforcement that he was familiar with BMB, and that BMB is
comprised of members from different groups, identified as the East Side Mafioso, Buffum
Chambers group, and Buffum Auer group. CS #3 stated that BMB has sets of cellular
phones that generate drug profits for BMB. CS #3 stated that they (the BMB) share drug
purchasers with each other to maximize profit. CS #3 stated that the cellular phones that
BMB use are from a previous drug dealer that was indicted; CS #3 stated that those
phones were ported and are not used by BMB, which consisted of multiple cellular
phones with the same contact list. CS #3 stated that by virtue of the drug dealing being
utilized through these cellular phones, BMB is generating approximately one (1) million
dollars a month. CS #3 provided names of persons involved within the BMB group,
including Ramone LOCKE, Jesus PUENTES, Michael SMITH, Victor GONZALEZ, and
Louis BATES.

8. Throughout the course of the investigation of BMB, case agents have made

several controlled buys of controlled substances from members of BMB, Based on my

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 4 of13 Document 1
 

training and experience, I know a “controlled buy” is a law enforcement operation in
which an informant purchases drugs from a target. The operation is conducted using
surveillance, usually audio and video taping equipment, and pre-recorded purchase
money. When an informant is used, s/he is searched for contraband, weapons, and
money before the operation. The informant is also wired with a concealed body recorder
and/or a monitoring device. When the transaction is completed, the informant meets case
agents at a pre-determined meet location and gives the purchased drugs and the
recording / monitoring equipment to the case agents. The informant is again searched for
contraband, weapons, and money and then interviewed by the case agents about the drug
transaction. A sample of the suspected drugs is then field tested by the case agents for
the presence of controlled substances and then placed in inventory pursuant to normal
inventory procedures. All of the calls to the target by the informants are consensually
recorded calls under the direction and control of case agents and made in the presence of
case agents. Additionally, case agents observe the informants dial the target’s number
on each occasion and the contact is verified through telephone records.

9. On January 2, 2020, case agents met with CS #3 to conduct a controlled
purchase of heroin from Rico L. SMITH (dob: 10/20/1990). CS #3 placed a consensually
recorded telephone call to SMITH via 414.595.2473, where SMITH instructed CS #3 to
Levels Nightclub, located at 634 West North Avenue, Milwaukee, Wisconsin. Case

Agents conducted surveillance observed CS #3 enter the nightclub and a short time later,

observed Dennis KING walk into the nightclub. CS #3 exited a short time later and met

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 5of13 Document 1
 

with case agents. Surveillance observed KING exit the nightclub, walk to North 6 Street
and West North Avenue, and entered the Honda Fit, bearing a Wisconsin registration
plate of 244-ZTR, which was used by co-conspirators and KING in previous controlled
buys. CS #3 stated that KING asked CS #3 if CS #3 was there for “Rico” (Rico SMITH);
KING directed CS #3 to the bathroom of Levels and provided CS #3 with the suspected
heroin, in exchange for the controlled buy money. CS #3 observed KING provide the
controlled buy money to a patron of Levels, who CS #3 identified as SMITH’s brother.
Case agents conveyed the suspected heroin to the District Five Police Station and
conducted a test utilizing a Nark II 11 field test, which showed a positive result for opiates
and fentanyl, with a weight of 50.98 grams.

10. On February 20, 2020, SMITH provided CS #3 with a new phone number,
which SMITH indicated he would be using going forward: 414.243.6906.

11. For several reasons, case agents believe CS #3 to be credible and reliable.
First, CS #3 has been providing continuous information since September of 2019. Second,
the information provided by CS #3 is consistent with evidence obtained elsewhere in this
investigation where CS #3 was not utilized, and substantial portions of CS #3’s
information has been corroborated through independent investigation, including
surveillance and information from other sources. CS #3 is cooperating for monetary
compensation and has prior felony convictions for armed robbery, heroin trafficking and

marijuana trafficking. CS #3 is currently on state supervised release. For these reasons,

case agents believe CS #3 to be reliable.

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 6 of13 Document 1
 

12. Case agents searched law enforcement databases to confirm that Target
Cell Phone #1 is currently being serviced by T-Mobile.

13. Case agents are requesting these warrants authorizing the disclosure of
data related to Target Cell Phone #1 for 45 days to further investigate SMITH’s activities,
and to identify locations to which SMITH is traveling in order to further his drug
distribution network.

14.‘ Based upon my training and experience, I know that individuals involved
in drug trafficking use their cellular telephones to contact other drug dealers and drug
purchasers, and that information relating to their telephones may show the areas in
which they are trafficking drugs and the individuals who they are contacting to sell or
distribute the drugs. Based upon the facts in this affidavit, there is probable cause to
believe that SMITH is engaged in the trafficking and distribution of heroin and is likely
utilizing Target Cell Phone #1 while engaged in these crimes. I further submit that
probable cause exists to believe that obtaining the location information of Target Cell
Phone #1 will assist case agents in determining SMITH's customers, co-conspirators,
sources of supply, and help to identify stash houses.

15. In my training and experience, I have learned that T-Mobile is a company
that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and

generate at least two kinds of information about the locations of the cellular telephones

to which they provide service: (1) E-911 Phase II data, also known as GPS data or latitude-

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 7 of 13 Document 1
 

longitude data, and (2) cell-site data, also known as “tower/face information” or cell
tower/ sector records. E-911 Phase II data provides relatively precise location information
about the cellular telephone itself, either via GPS tracking technology built into the phone
or by triangulating on the device’s signal using data from several of the provider's cell
towers. Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some
cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These
towers are often a half-mile or more apart, even in urban areas, and can be 10 or more
miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device. Accordingly, cell-site data is
typically less precise that E-911 Phase II data.

16. Based on my training and experience, I know that T-Mobile can collect E-
911 Phase II data about the location of the Target Cell Phone #1, including by initiating
a signal to determine the location of the Target Cell Phone #1 on T-Mobile’s network or
with such other reference points as may be reasonably available.

17. Based on my training and experience, I further know that T-Mobile can
collect what are known as RTT records, PCMD records, NELOS records, Timing Advance
(“TrueCall”) records, and other records containing timing advance measurements and

distance-to-tower measurements for various technologies (including CDMA, GSM,

UMTS, LTE, etc.).

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 8 of 13 Document 1
 

18. Based on my training and experience, I know that T-Mobile can collect cell-
site data about Target Cell Phone #1.

AUTHORIZATION REQUEST

19. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

20. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to
delay notice until 180 days after the collection authorized by the warrant has been
completed. There is reasonable cause to believe that providing immediate notification of
the warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of Target Cell Phone #1 would seriously
jeopardize the ongoing investigation, as such a disclosure would give that person an
opportunity to destroy evidence, change patterns of behavior, notify confederates, and
flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,
which is incorporated into the warrant, the proposed search warrant does not authorize
the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent
that the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is

reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 9of13 Document 1
 

 

21. I further request that the Court direct T-Mobile to disclose to the
government any information described in Attachment B that is within the possession,
custody, or control of T-Mobile for a time period of 45 days from the date the warrant is
signed, I also request that the Court direct T-Mobile to furnish the government all
information, facilities, and technical assistance necessary to accomplish the collection of
the information described in Attachment B unobtrusively and with a minimum of
interference with T-Mobile services, including by initiating a signal to determine the
location of Target Cell Phone #1 on T-Mobile’s network or with such other reference
points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate T-Mobile for reasonable
expenses incurred in furnishing such facilities or assistance.

22. ‘I further request that the Court authorize execution of the warrant at any
time of day or night, owing to the potential need to locate Target Cell Phone #1 outside

of daytime hours.

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 10o0f13 Document 1
ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 414.243.6906 (Target Cell
Phone #1), whose wireless service provider is T-Mobile, a company headquartered at 4
Sylvan Way Parsippany, NJ.

2. Information about the location of Target Cell Phone #1 that is within the

possession, custody, or control of T-Mobile.

 

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 11o0f13 Document 1
 

ATTACHMENT B
Particular Things to be Seized

All information about the location of Target Cell Phone #1 described in
Attachment A for a period of forty-five days from the date the warrant is signed, during
all times of day and night. “Information about the location of Target Cell Phone #1”
includes all available E-911 Phase II data, GPS data, latitude-longitude data, and other
precise location information, including RTT records, PCMD records, NELOS records,
Timing Advance (“TrueCall”) records, and all other records containing timing advance
measurements and distance-to-tower measurements for various technologies (including
CDMA, GSM, UMTS, LTE, etc.), as well as all data about which “cell towers” (i-e., antenna
towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph
(hereinafter, “Location Information”) is within the possession, custody, or control of T-
Mobile, T-Mobile is required to disclose the Location Information to the government. In
addition, T-Mobile must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location Information
unobtrusively and with a minimum of interference with T-Mobile’s services, including
by initiating a signal to determine the location of Target Cell Phone #1 on T-Mobile’s
network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall compensate T-

Mobile for reasonable expenses incurred in furnishing such facilities or assistance.

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 12 0f13 Document 1
. This warrant does not authorize the seizure of any tangible property. In approving
this warrant, the Court finds reasonable necessity for the seizure of the Location

Information. See 18 U.S.C. § 3103a(b)(2).

 

 

Case 2:20-mj-00079-WED Filed 03/03/20 Page 130f13 Document 1
